         Case 1:19-cv-00149-JL Document 72 Filed 11/06/19 Page 1 of 4




                         UNITED STATES DISTRICT COURT
                                     for the
                          DISTRICT OF NEW HAMPSHIRE


CAROLINE CASEY and MAGGIE
FLAHERTY

        Plaintiffs,

   v.

WILLIAM GARDNER, in his official
capacity as New Hampshire Secretary of
State, and
GORDON MACDONALD, in his official
capacity as New Hampshire Attorney
General

        Defendants.

                                         Consolidated Case No.: 1:19-cv-00149-JL
NEW HAMPSHIRE DEMOCRATIC
PARTY, By Raymond Buckley, Chair

        Plaintiff,

   v.

WILLIAM GARDNER, in his official
capacity as New Hampshire Secretary of
State, and
GORDON MACDONALD, in his official
capacity as New Hampshire Attorney
General

        Defendants.



                       MOTION FOR PRELIMINARY INJUNCTION
                      (EXPEDITED CONSIDERATION REQUESTED)
             Case 1:19-cv-00149-JL Document 72 Filed 11/06/19 Page 2 of 4




       Pursuant to Federal Rule of Civil Procedure 65, Caroline Casey and Maggie Flaherty (“the

Individual Plaintiffs”) hereby move for a preliminary injunction that 1) prohibits New Hampshire

from using voter registration or voting history as evidence in any enforcement action under RSA

261:54 and RSA 263:35 and 2) requires the State to inform election officials and the public of this

order. The Individual Plaintiffs further state as follows:

       1.       2018 House Bill 1264 (“HB 1264”) changed the definition of “resident” and

“residence” by removing from their definitions the phrase “for the indefinite future.” This change

was intended to require all constitutionally-eligible voters to, within 60 days of registering to vote,

pay moneys to the state through car registrations (if they own a car) and driver’s license fees (if

they drive).

       2.       HB 1264 is inherently confusing because it did not amend the definition of

“resident” for motor vehicle purposes under RSA 259:88, which excepts from motor vehicle

requirements those “who claim[] residence in any other state for any purpose.” Defendants have

compounded this confusion by refusing to explain to the public the impact they believe HB 1264

has on those who register to vote with out-of-state driver’s licenses and vehicle registrations.

       3.       The Individual Plaintiffs are likely to succeed on their claim that HB 1264 is

unconstitutional under the Anderson/Burdick framework.

       4.       The Individual Plaintiffs are likely to suffer irreparable harm if an injunction does

not issue.

       5.       The balance of equities tip in the Individual Plaintiffs’ favor.

       6.       An injunction is in the public interest.

       7.       Plaintiffs request a hearing on this motion.

                            LOCAL RULE 7.1(a) CERTIFICATION



                                                   2
             Case 1:19-cv-00149-JL Document 72 Filed 11/06/19 Page 3 of 4




       8.       This motion is accompanied by a memorandum of law.

                            LOCAL RULE 7.1(c) CERTIFICATION

       9.       Given the nature of the relief requested herein, Individual Plaintiffs have not sought

Defendants’ assent on this motion.

                             LOCAL RULE 65.1 CERTIFICATION

       10.      This motion is accompanied by a proposed order.

WHEREFORE, Plaintiff respectfully requests that this Court:

       A.       Decide this Motion on an expedited basis;

        B.      Issue a preliminary injunction prohibiting New Hampshire from using voter
registration or voting history as evidence in any enforcement action under RSA 261:54 and RSA
263:35;

       C.       Issue a preliminary injunction requiring the State to inform election officials and
the public of this order; and

       D.      Grant such other and further relief as this Court deems just and proper in the
circumstances.

                                              Respectfully submitted,

                                              CAROLINE CASEY AND MAGGIE FLAHERTY,

                                              By and through their attorneys affiliated with the
                                              American Civil Liberties Union of New Hampshire
                                              Foundation and the American Civil Liberties Union
                                              Foundation,

                                               /s/ Henry R. Klementowicz
                                               Gilles R. Bissonnette (N.H. Bar No. 265393)
                                               Henry R. Klementowicz (N.H. Bar No. 21177)
                                               AMERICAN CIVIL LIBERTIES UNION OF NEW
                                               HAMPSHIRE FOUNDATION
                                               18 Low Avenue
                                               Concord, NH 03301
                                               Tel.: 603.224.5591
                                               gilles@aclu-nh.org
                                               henry@aclu-nh.org



                                                  3
          Case 1:19-cv-00149-JL Document 72 Filed 11/06/19 Page 4 of 4




                                            Julie A. Ebenstein, pro hac vice
                                            Dale E. Ho, pro hac vice
                                            Theresa Lee, pro hac vice
                                            AMERICAN CIVIL LIBERTIES UNION FOUNDATION
                                            Voting Rights Project
                                            125 Broad Street, 18th Floor
                                            New York, NY 10004
                                            Tel.: 212.549.2500
                                            jebenstein@aclu.org
                                            dho@aclu.org
                                            tlee@aclu.org


Date: November 6, 2019

                               CERTIFICATE OF SERVICE

       The undersigned certifies that he has electronically filed this date the foregoing pleading

with the Clerk of the Court using the CM/ECF system, which will send notification of such filing

to all counsel of record in the consolidated case. This filing is available for viewing and

downloading from the ECF system.


 Dated: November 6, 2019                       /s/ Henry R. Klementowicz
                                               Henry R. Klementowicz




                                                4
